Citation Nr: 0634430	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1. Entitlement to a rating higher than 60 percent for 
residuals of a fracture of the L-2 vertebra.  

2. Entitlement to a rating higher than 10 percent for 
degenerative arthritis of the lumbosacral spine.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1954 to October 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

In October 2005, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

By rating decision in February 2006 the RO increased the 
rating assigned for residuals of fracture of L-2 vertebra, 
from 40 percent to 60 percent effective May 28, 2002, the 
date of the claim.  The RO also assigned a separate rating of 
10 percent for degenerative arthritis of the lumbosacral 
spine, also effective May 28, 2002.  The Board construes the 
appeal for an increased rating to include the separate rating 
assigned for degenerative arthritis of the lumbosacral spine 
during the course of the appeal.


FINDINGS OF FACT

1. There is no cord involvement as residuals of the fracture 
of the L-2 vertebra and unfavorable ankylosis of the entire 
spine is not demonstrated. 

2. Degenerative arthritis by X-ray of the lumbosacral spine 
is manifested by painful motion, where there is already a 
compensable based on limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 60 percent for 
residuals of a fracture of the L-2 vertebra have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.45, 4.71a, Diagnostic Codes 5285, 5293 (2002), 5293 (2003), 
5235, 5243 (2006).  

2. The criteria for a rating higher than 10 percent for 
degenerative arthritis of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran VCAA notice by letters, dated in 
July 2002, March 2003, and November 2005.  The veteran was 
notified of the evidence needed to substantiate the claim, 
that is, evidence that the disability had become worse.  The 
veteran notified that VA would obtain VA records and records 
of other Federal agencies, and that he could submit private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, as 
there is no reasonable possibility that further notice of the 
degree of disability would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notices does not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in February 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has requested all records 
identified by the veteran and has received records relevant 
to this appeal.  The veteran was afforded appropriate VA 
examinations in April 2004 and October 2005.  As the veteran 
has not identified any additional evidence and as there are 
no outstanding records to obtain, the Board finds the duty to 
assist has been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

Service connection was established for fracture of the L-2 
vertebra in a December 1956 rating determination.  A 20 
percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5292.  That rating remained in 
effect until November 1996, when the rating was increased to 
40 percent. 

The veteran filed his current claim for increase in May 2002.  
By rating decision dated in February 2006, the rating was 
increased to 60 percent under C.F.R. § 4.71a, Diagnostic 
Codes 5293 (2002), effective from the date of the claim.  The 
RO also assigned a separate 10 percent rating for 
degenerative arthritis of the lumbar spine, also effective 
from the date of the claim.  



Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4.  

Under 38 C.F.R. §§ 4.40 and 4.45, functional impairment due 
to pain on motion is a factor in evaluating the severity of a 
musculoskeletal disability.  

During the pendency of the appeal, substantive changes were 
made twice to the rating criteria that address disabilities 
of the spine, including intervertebral disc syndrome.  The 
changes became effective on September 23, 2002, (67 Fed. Reg. 
54,345-349 Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293); and on September 26, 2003, (68 Fed. 
Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).

When the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  
VAOPGCPREC 3-2000.

In this case the only diagnostic codes that provide for a 
rating higher than 60 percent for a disability of the lumbar 
spine are Diagnostic Code 5285 and 5286, effective prior to 
September 26, 2003, and the General Formula for Diseases and 
Injuries of the Spine (General Formula), effective since 
September 26, 2003.  

Under Diagnostic Code 5285 residuals of a fracture of a 
vertebra are rated at 100 percent when there is cord 
involvement, the veteran is bedridden, or requires long leg 
braces.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5286, a rating of 100 percent is 
assigned for ankylosis of the spine at an unfavorable angle 
with marked deformity.  38 C.F.R. 4.71a.  

Since the September 2003 revision, diseases and injuries of 
the spine are rated under the General Formula, unless 
intervertebral disc syndrome is rated based on incapacitating 
episodes.  The maximum rating based on incapacitating 
episodes is 60 percent.  The only rating available greater 
than 60 percent is for unfavorable ankylosis of the entire 
spine, which is rated at 100 percent disabling.  38 C.F.R. 
4.71a (2006).  

Under Diagnostic Code 5293 (effective since September 23, 
2002) for intervertebral disc syndrome and the General 
Formula, a disability of the spine may be rated under 
separate diagnostic codes if both neurologic and orthopedic 
manifestations of the disability are present and doing so 
would result in a higher combined disability rating.  As the 
veteran has been found to suffer from radiculopathy, the 
Board has considered whether separate ratings for neurologic 
and orthopedic manifestations of the veteran's disability 
would result in a higher combined rating.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  A 10 percent rating is available for mild 
partial paralysis, a 20 percent rating for moderate partial 
paralysis, a 40 percent rating for moderately severe partial 
paralysis, a 60 percent rating for severe partial paralysis 
with marked muscular atrophy, and an 80 percent rating for 
complete paralysis where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or lost.  38 C.F.R. § 4.124a (2006).  

The veteran also has a 10 percent rating for arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code.  A 10 percent rating is assigned 
when there is X-ray evidence of arthritis and painful motion 
under 38 C.F.R. § 4.59. 

Factual Background 

On VA examination in August 2002, flexion was to 90 degrees, 
extension was to 2 degrees, and lateral bending was to 25 
degrees.  There was evidence of radicular symptoms on the 
left side.  X-rays revealed disc space narrowing, a mild 
compression injury of L-2, and facet arthopathy. 

Private medical records reveal that in March 2003 an MRI 
revealed no herniation or spinal stenosis.  In May 2003, the 
assessment was chronic back pain with some radicular pain in 
the left hip. 

On VA examinations in April 2004, the veteran complained of 
low back pain with some radiation into the left foot.  The 
pertinent finding was decreased sensation in the left S-1 
distribution.  Flexion was to 30 degrees, extension to 0 
degrees, lateral flexion to 15 degrees, bilaterally, and 
rotation to 20 degrees, bilaterally.  There was a positive 
straight leg raising test.  Motor function was intact.  There 
was some numbness in the foot, but otherwise sensation was 
intact.  The impression was bilateral S-1 radiculopathy with 
X-ray evidence of arthritis and spinal stenosis. 

On VA examination in October 2005, the examiner noted the 
veteran used a cane and back brace on a daily basis to 
increase his stability.  The veteran complained of a constant 
sharp pain that radiated down his left leg and up into his 
back, which was aggravated by most activities, including 
walking, prolonged sitting and prolonged standing.  The 
veteran stated that he had not been prescribed bedrest by a 
physician in the past year.  

At the examination, the pertinent findings were muscle 
spasms.  The straight leg raising test was positive.  Motor 
strength was 4/5 bilaterally.  Sensory examination was 
decreased without a dermatomal distribution.  Deep tendon 
reflexes were 1 plus, bilaterally.  The veteran was observed 
to have a shuffled, deliberate, slow gait, with use of a 
cane.  

For range of motion, flexion was to 10 degrees and extension 
was to 0 degrees.  Bilateral lateral flexion was to 5 degrees 
and bilateral rotation was to 0 degrees.  Pain was present at 
all endpoints of motion.  The examiner stated that the 
veteran's range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use. 

X-rays revealed an L-2 wedge compression and degenerative 
disc and joint disease. 

Private medical records, dated in 2004 and 2005, reveal 
findings of tenderness over the lumbosacral spine and 
decreased range of motion. 

Analysis

While the veteran has significant limitation of motion, 
ankylosis of the spine, that is, immobility and consolidation 
of a joint due to disease or injury has not been 
demonstrated.  In the absence of ankylosis, a higher rating 
under either Diagnostic Code 5286 or the General Formula is 
not warranted. 

Also in the absence of evidence of spinal cord, a rating 
higher than 60 percent is not warranted under Diagnostic Code 
5285.  

As for whether a combined rating higher than 60 percent could 
be achieved by separately rating the neurologic and 
orthopedic manifestations of the veteran's disability, the 
neurological finding of decreased sensation in the lower 
extremities represents no more than mild incomplete 
paralysis.  A 10 percent rating for neurologic manifestations 
combined with the highest rating for orthopedic 
manifestations, this is, 40 percent for limitation of motion, 
under Diagnostic Code 5292 or under the General Formula, does 
not result in a rating higher than the current 60 percent.  

As for a rating higher than 10 percent for degenerative 
arthritis, the current 10 percent rating is for arthritis 
established by X-ray and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  As the 60 percent rating currently 
assigned already encompasses limitation of motion, another 
separate rating based on limitation of motion would amount to 
pyramiding, which is not permitted.  38 C.F.R. § 4.14.  

Finally, application of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do 
not provide for a higher rating in this case as the veteran 
is already rated at the maximum available rating under any 
applicable diagnostic code.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  


For this reasons, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b). 


ORDER

A rating greater than 60 percent for residuals of a fracture 
of the L-2 vertebra is denied.  

A rating higher than 10 percent for degenerative arthritis of 
the lumbosacral spine is denied.




____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


